*130OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant, Donna Renae Russell, was convicted of murder and sentenced to 99 years’ imprisonment. She appealed to the Dallas Court of Appeals which reversed the conviction. Russell v. State, 672 S.W.2d 583 (Tex.App.—Dallas 1984). The State sought discretionary review form this Court. We granted the State’s petition and reversed the Court of Appeals’ opinion. The case was remanded to the Court of Appeals for further considerations. Russell v. State, 717 S.W.2d 7 (Tex.Cr.App.1986). The Court of Appeals thereafter affirmed appellant’s conviction, Russell v. State, 739 S.W.2d 923 (Tex.App.—Dallas 1987) (en banc), and she sought discretionary review.
We granted appellant’s petition to review the Court of Appeals’ en banc opinion. We have now determined, however, that appellant’s petition was improvidently granted.
Just as in any case where this Court refuses to grant a petition for discretionary review, our decision to dismiss appellant’s petition as improvidently granted should not be construed as approval of the Court of Appeals’ opinion.
Appellant’s petition for discretionary review is ordered to be dismissed.
CLINTON and TEAGUE, JJ., dissent.